OPINION — AG — ** COUNTY COMMISSIONERS — TRAVEL — MILEAGE — ROAD FUND ** (1) AN EMERGENCY, WHICH IS BEYOND OR NOT SUBJECT TO THE CONTROL OF SAID COMMISSIONER AND WHICH MAKES IT IMPOSSIBLE (NOT MERELY INCONVENIENT OR UNDESIRABLE) FOR HIM TO USE HIS OWN PRIVATE AUTOMOBILE IN SUCH TRAVEL. (2) UNDER THE PROVISIONS OF 19 Ohio St. 324 [19-324](A), IF A COUNTY COMMISSIONERS OWNS A PRIVATE AUTOMOBILE WHICH HE USES " EXCLUSIVELY " WHEN TRAVELING IN THE PERFORMANCE OF HIS OFFICIAL DUTIES (SUBJECT TO THE EXCEPTION SET FORTH) HE WILL BE ENTITLED TO BE PAID $100.00 PER MONTH OUT OF THE " COUNTY ROAD FUND " OF SUCH COUNTY DERIVED FROM SOURCES OUT OTHERWISE RESTRICTED, REGARDLESS AS TO THE AMOUNT OF HIS OFFICIAL TRAVEL AND/OR THE POPULATION AND ASSESSED VALUATION OF HIS COUNTY. (ROAD FUND, PURCHASE, COUNTY, COUNTY ROADS) CITE: 69 Ohio St. 341 [69-341], ARTICLE XXIII, SECTION 10 (NOTE: STATUTES 69 Ohio St. 601 [69-601] — 69 Ohio St. 652 [69-652]) (FRED HANSEN)